Judgment and order affirmed, with costs. Memorandum: While the intestate was engaged in helping his employer to take sand from the defendant’s pit for delivery to one of the defendant’s customers, and thus being an invited person, he was injured by sand which fell from a bank at the place where he was working. He died as a result of his injuries. Questions of fact were presented as to whether the danger was obvious and as to whether there was a lack of warning and of due care on the part of the defendant, and the verdict in the plaintiff’s favor was not against the weight of the evidence. All concur. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.